MEMORANDUM***
Demers appeals his award of $40,993.08 in attorneys’ fees and costs. We review only for abuse of discretion.1 Since Demers did not attempt to differentiate between fees attributable to his “successful”2 claim and his many unsuccessful claims, use of a mathematical formula, even a “crude” one, is within the discretion of the district court.3 As to costs, it is within the discretion of the district court to deny costs to both parties when the plaintiffs success is partial or limited.4 It was therefore not an abuse of discretion to substantially reduce the costs awarded to Demers.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Hensley v. Eckerhart, 461 U.S. 424, 436-37, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983) (fees); Amarel v. Connell, 102 F.3d 1494, 1523 (9th Cir.1996) (as amended Jan. 15, 1997) (costs).


. Even as to this claim, Demers’ "success” was surviving his adversaries’ motion for summary judgment, not obtaining a favorable judgment.


. Schwarz v. Secretary of Health & Human Services, 73 F.3d 895, 905 (9th Cir.1995).


. Amarel v. Connell, 102 F.3d at 1523-24.